Exhibit 2.1 FIRST AMENDMENT TO THE ARRANGEMENT AGREEMENT This First Amendment to the Arrangement Agreement (this “Amendment”) is dated as of March 29, 2016 among Earthstone Energy, Inc., a Delaware corporation (“Earthstone”), 1058286 B.C. Ltd., a company existing under the laws of British Columbia (“Earthstone Acquisition”), and Lynden Energy Corp., a company existing under the laws of British Columbia (“Lynden”), and amends that certain Arrangement Agreement made as of December 16, 2015, among Earthstone, Earthstone Acquisition and Lynden (the “Arrangement Agreement”).Capitalized terms used and not otherwise defined in this Amendment shall have the respective meanings set forth in the Arrangement Agreement (as defined below). Earthstone, Earthstone Acquisition and Lynden are sometimes referred to herein individually as a “Party” and, collectively, as the “Parties.” WHEREAS, the Parties desire to modify the Arrangement Agreement on the terms herein; and WHEREAS, the Parties desire to amend the Arrangement Agreement to provide that Earthstone Acquisition will acquire all of the issued and outstanding common shares of Lynden in exchange for the issuance and payment of common shares of Earthstone and in connection therewith and as an integral part thereof, Earthstone Acquisition will amalgamate with and into Lynden with Lynden being the surviving company following the amalgamation pursuant to a Plan of Arrangement in accordance with the Business Corporations Act (British Columbia); NOW, THEREFORE, in consideration of the premises and mutual promises, representations, warranties, covenants, conditions and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound by the terms hereof, agree as follows: ARTICLE IAMENDMENTS Section 1.1Amendments. (a)Section A under the WHEREAS clause of the Arrangement is hereby amended and restatedto read in its entirety as follows: “A. Earthstone, Earthstone Acquisition and Lynden have determined that a business combination pursuant to which Earthstone Acquisition will acquire all of the issued and outstanding common shares of Lynden in exchange for the issuance and payment of common shares of Earthstone and in connection therewith and as an integral part thereof, Earthstone Acquisition will amalgamate with and into Lynden with Lynden being the surviving company following the amalgamation pursuant to a Plan of Arrangement in accordance with the Business Corporations Act (British Columbia) is in the best interests of their respective shareholders;” (b)Section 1.1(p) of the Arrangement Agreement is hereby amended and restatedto read in its entirety as follows: “(p) “Consideration” means, collectively, (a) in respect of each Lynden Share held by Lynden Shareholders, the shares of Earthstone Common Stock receivable therefor by the Lynden Shareholders pursuant to the Plan of Arrangement, and (b) in respect of each Lynden Option held by Lynden Optionholders, the shares of Earthstone Common Stock and cash receivable therefor by the Lynden Optionholders pursuant to the Plan of Arrangement;” (c)Section 1.1 of the Arrangement Agreement is hereby amended by adding the following definition, in the appropriate alphabetical order: “Earthstone Acquisition Payment” has the meaning set out in Section 2.7;” (d)Section 1.1(ii) of the Arrangement Agreement is hereby amended and restatedto read in its entirety as follows: “(ii)RESERVED.” (e)Section 1.1(mmmm) of the Arrangement Agreement is hereby amended and restated to read in its entirety as follows: “Lynden Shares” means the common shares in the authorized share structure of Lynden;” (f)Section 1.1(rrrr) of the Arrangement Agreement is hereby amended and restated to read in its entirety as follows: “(rrrr) “Meeting Deadline” means May 27, 2016, or such later date as may be agreed to in writing by the parties, such agreement to not be withheld unreasonably;” (g)Section 2.7 of the Arrangement Agreement is hereby amended and restatedto read in its entirety as follows: “2.7U.S. Tax Matters
